—In an action for a divorce and ancillary relief, the plaintiff husband appeals from so much of an order of the Supreme Court, Nassau County (Mahon, J.), dated June 15, 1999, as granted the motion of the Law Guardian to unseal and release the transcript of an in camera interview with the infant Jacquelyn McManus to Police Detec*379tive Benjamin Trapbka of the Shelton, Connecticut Police Department.
Ordered that the order is reversed insofar as appealed from, without costs or disbursements, and the motion of the Law Guardian is denied.
Contrary to the contention of the Law Guardian representing the infant on appeal, the issue raised on appeal is not rendered academic simply because the Law Guardian has now adopted a position which differs from that propounded by the Law Guardian who represented the infant before the Supreme Court (see, People ex rel. Doe v Beaudoin, 102 AD2d 359, 363).
The Supreme Court improvidently exercised its discretion in determining that the transcript of an in camera interview should be unsealed and released to a detective working for an out-of-State law enforcement agency (see, CPLR 4019 [b]; Matter of Kathleen OO., 232 AD2d 784, 786; Matter of Ladd v Bellavia, 151 AD2d 1015, 1016). O’Brien, J. P., Thompson, Sullivan and Altman, JJ., concur.